Name: Council Regulation (EEC) No 2356/91 of 29 July 1991 amending for the second time Regulation (EEC) No 2392/89 laying down general rules for the description and presentation of sparkling wines and grape musts
 Type: Regulation
 Subject Matter: marketing;  foodstuff;  beverages and sugar;  consumption
 Date Published: nan

 Avis juridique important|31991R2356Council Regulation (EEC) No 2356/91 of 29 July 1991 amending for the second time Regulation (EEC) No 2392/89 laying down general rules for the description and presentation of sparkling wines and grape musts Official Journal L 216 , 03/08/1991 P. 0001 - 0001 Finnish special edition: Chapter 3 Volume 38 P. 0118 Swedish special edition: Chapter 3 Volume 38 P. 0118 COUNCIL REGULATION (EEC) No 2356/91 of 29 July 1991 amending for the second time Regulation (EEC) No 2392/89 laying down general rules for the description and presentation of sparkling wines and grape mustsTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 1734/91 (2), and in particular Article 72 (1) thereof, Having regard to the proposal from the Commission, Whereas the general rules for the description and presentation of wines and grape musts are drawn up in Regulation (EEC) No 2392/89 (3), as last amended by Regulation (EEC) No 3886/89 (4), Whereas the use of capsules containing lead to cover the closing devices of containers in which wines or grape musts are marketed should be banned, firstly in order to avoid any risk of contamination in particular by accidental contact with those products, and secondly to avoid any risk of environmental pollution from waste containing lead from the aforementioned capsules; whereas, however, to allow the manufacturers and users of these capsules a period to adjust, this ban should be applied from 1 January 1993, HAS ADOPTED THIS REGULATION: Article 1 The following shall be added to Article 37 (1) of Regulation (EEC) No 2392/89: '(e) have a closing device which is not covered with a capsule containing lead.' Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall apply as from 1 January 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 July 1991. For the Council The President H. VAN DEN BROEK (1) OJ No L 84, 27. 3. 1987, p. 1. (2) OJ No L 163, 26. 6. 1991, p. 6. (3) OJ No L 232, 9. 8. 1989, p. 13. (4) OJ No L 378, 27. 12. 1989, p. 12.